 In the Matter of ELLIOTT BAY LUMBER COMPANY, ELL IOTT BAY MILLCOMPANYa'ndPLYWOOD AND VENEER WORKERS UNION, LOCAL No. 26Case No. B-622SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONOctober 1, 1938On August 1, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election,'- in theabove-entitled proceedings.The Direction of Election provided thatan election by secret ballot be conducted within twenty (20) daysof the Direction among the production and maintenance employeesemployed by Elliott Bay Mill Company and by Elliott Bay LumberCompany at their mills in Seattle, Washington, as of the pay-rolldate of February 15,, 1938, excluding clerical and supervisory em-ployees and watchmen, and excluding also those employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Plywood and Veneer Workers Local 26,affiliated with the Committee for Industrial Organization, or by Ply-wood and Veneer Workers Local 2618 and United Brotherhood ofCarpenters and Joiners, Local 2519, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining, or byneither.Pursuant to the Direction, an election by secret ballot was held onAugust 11 and 12, 1938, under the direction and supervision of theRegional Director for the Nineteenth Region (Seattle, Washington).On August 16, 1938, the said Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties an Intermediate Report on the election.Exceptions to theIntermediate Report were filed by Plywood and Veneer Workers Local2618.Local 2618 excepted to the basing of eligibility to vote upon a payrollwhich was several months old at the time of the election.Thepay-roll period selected by the Board was the one immediately pre-IS N L. R B. 7539 N. L: R. B., No. 2.3134068-39-vol. IX-2 4NATIONAL LABOR RELATIONS BOARDceding the first hearing in the instantcase.The Board considersthat except underunusualcircumstances, the choice of an eligibilitydateprior to the hearing is desirable in order to insure an eligibilitylist free from the possibility of changes effected subsequent to thehearing inorder to influence the results of the election.An exceptionwas taken to the ruling of the Regional Director excluding15 personsemployed since February 15, 1938, from voting.Application forpermission to allow these employees to vote was made directly to theBoard on August 12, 1938. The' Board denied this application byorder dated August 20, 1938.By motion filed August 29, 1938, Local2618 requested the Board to reconsider its ruling in this matter.TheBoard seesno reasonto change the eligibility date acquiesced in bythe parties.The motion is hereby denied. , Exceptions were also takento the failure of the Regional Director to tally four challenged votes,and his decision that a vote marked for both Local 2618 and Local2519, should be declared void.The Board finds that three challengedvotes and the vote cast for both Local 2618 and Local 2519 shouldhave been counted.The Board has considered the otherexceptionsto the Intermediate Report and finds that no materialissueswithrespect to the conduct of the ballot or to the Intermediate Reportare raisedthereby.As to the results of the secret ballot, the Regional Director reportedas follows :'Total number eligible-----------------------------------------332Total ballots cast-------'--------------------------------------316Totalnumberblank ballots-----------------------------------NoneTotalnumber ofvoid ballots---------------------------------3Total number of ballots cast for Plywoodand Veneer WorkersLocal No. 2618, affiliatedwith the A. F. of L-----------------144Total number of ballots cast for United Brotherhoodof Carpen-ters and Joiners,Local 2519,affiliatedwith the A. F. of L-----5Total number of ballots cast for Plywood andVeneerWorkersLocal No. 26,affiliated with the C.I.0----------------------155Totalnumber of ballots cast for neither organization-----------5Total number of challengedvotes-----------------------------4Total number of eligible employeesnot voting-----------------16The results of the election show that an overwhelming majority ofthe employees have indicated a desire to bargain collectively with theCompany, but that none of the rival unions has been given a majorityof the ballots cast.If there are counted the ballot held void by theRegionalDirector and the three challenged ballots which we have,found should have been counted, the total number of valid ballotscast would be 313. If all four are counted for the A. F. of L., theaggregateA. F. of L. vote is only 153, less than a majority.Wecannot assumethat any of the challenged votes werecastfor Local DECISIONS AND ORDERS526 since it challenged them.Consequently, it received only 155 outof the total of 313, again less than a majority.On August 19, 1938,however, Local 26; as` the union receiving the greatest number ofvotes, filed with the Board a motion requesting a run-off election todetermine whether or not''the employees desire to be represented bysuch union for the, purposes of collective bargaining. It has beenthe practice of the Board to grant such a request in circumstancessuch as those here set forth .2The Board finds that in order fully to resolve the question con-cerning representation, a run-off election should be held, and it willso direct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested iii the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is hereby ;DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with ElliottBay Mill Company and Elliott Bay Lumber Company, an electionby secret ballot shall be conducted within twenty (20) days fromthe date of this Direction under the direction and supervision ofthe Regional Director of the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules ' and Regulations, among theproduction and maintenance employees employed by Elliott Bay MillCompany and Elliott Bay Lumber Company at their mills in Seattle,Washington, as of the pay-roll date of February 15, 1938, excludingclerical and supervisory employees and watchmen, and excludingalso those employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byPlywood and Veneer Workers Local 26, affiliated with the Committeefor Industrial Organization, for the purposes of collective bargaining.MR.DONALD WAKEFIELD SMITH tOOkno part in the considerationof the above Supplemental Decision and Second Direction of Election.2Matter of Fedders ManufacturingCo. andLodgeNo.1753 Amalgamated Association ofIron,Steel and Tin Workers of North America,through Steel Workers Organizing Com-mittee, 4N.L. R. B 770;Matter of Tidewater Associated OilandMarineCooks& Stew-ards Association of the Pacific Coast,8 N L R B 829Utah Copper Company,a corpora-tion,Kennecott Copper Corp.,a corporationandInternational Union of Mine, Mill & SmelterWorkers Local No392, 8 N L R B 968. 6NATIONAL LABOR RELATIONS BOARD[SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 22, 1938On August1, 1938,the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Election in theabove-entitled case.The Direction of Election provided that an elec-tion-by secret ballot be conducted within twenty(20) days of theDirection among the production and maintenance employees employedby Elliott Bay Mill Companyand byElliott Bay Lumber Companyat their mills in Seattle,Washington,as of the pay-roll date of Febru-ary 15, 1938, excluding clerical and supervisory employees and watch-men, and excluding also those employees who have since quit or beendischarged for cause,to determinewhether theydesire to be repre-sented by Plywood andVeneerWorkers Local 26, affiliatedwith theCommittee for Industrial Organization,or byPlywood and VeneerWorkers Local 2618and UnitedBrotherhood of Carpenters and Join-ers, Local 2519, affiliatedwith theAmerican Federation of Labor, forthe purposes of collectivebargaining,or by neither.The results of the electionheld on August 11 and12, 1938, pursuantto said Direction,showed that although an overwhelmingmajorityof the employees indicated a desire to bargain collectivelywith theCompany, none of the rival unions was given a majority of the ballotscast.Plywood and VeneerWorkersLocal 26, the union receivingthe plurality of the votes cast, thereupon requested that the Boardconduct a run-off election.On October 1, 1938, the Board issued a Supplemental Decision andSecond Direction of Election,inwhich theBoard directed that arun-off election be held in order to give the employees an opportunityto determinewhether or not they desiredto be represented by Ply-wood and Veneer Workers Local 26.Pursuantto theSecond Direction, an electionby secretballot washeld on October 20 and 21, 1938,under the direction and supervisionof the Regional Director for the Nineteenth Region(Seattle,Wash-ington).On October22, 1938, theActingRegional Director,actingpursuantto ArticleIII, Section 9, of NationalLaborRelations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon'the parties an Intermediate Report on the election.Objectionsto the ballot and Intermediate Report werefiled byPlywood andVeneer Workers Local 2618.The objections are similar to certainof the objections raised by Local 2618 to the ballot and IntermediateReport relative to the first election and foundby theBoard in its DECISIONS AND ORDERS'JSupplemental Decision to be without merit.We find that the objec-tions raise no substantial or material issues with respect to the ballotor Intermediate Report.As to the results of the secret ballot, the Acting Regional Directorreported as follows :Total number eligible_____________________________________319Total ballots cast_________________________________________207Total number of blank ballots_____________________________noneTotal number of void ballots______________________________noneTotal number of ballots cast for Plywood and Veneer Work-ers Local 26, affiliated with the C. I. 0___________________170Total number of ballots cast opposed to Plywood and VeneerWorkers Local 26, affiliated with the C. I. 0______________36Total number of challenged votes__________________________1Total number of eligible voters not voting__________________112By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations; Board Rules and Regulations-Series1, as amended,IT IS HEREBY CERTIFIEDthat Plywood and Veneer Workers Local26, affiliatedwith the Committee for Industrial Organization, hasbeen selected by a majority of the production and maintenance em.ployees employed by Elliott Bay Mill Company and by Elliott BayLumber Company at their mills in Seattle, Washington, excludingclerical and supervisory employees and watchmen, as their represen-tative for the purposes of collective bargaining, and that, pursuantto Section 9 (c) of the Act, Plywood and Veneer Workers Local 26,affiliatedwith the Committee for Industrial Organization, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.9 N. L. R.B., No. 2a.